 



Exhibit 10.5

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
25th day of March, 2003, by and between Ricardo A. Verdaguer (the “Executive”)
and IMPSAT Fiber Networks Inc., a Delaware corporation (the “Company”), and is
intended to confirm the terms and conditions of the Executive’s employment with
the Company. For the purposes of this Agreement, the term “Company” shall
include all subsidiaries of the Company.

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive hereby agree as follows:

     1.     Position and Duties.  During the Employment Period (as defined
below), the Executive shall be employed as Chief Executive Officer and President
of the Company and shall have such duties and responsibilities as are
customarily assigned to individuals serving in such positions and such other
duties consistent with Executive’s titles and positions as the Board of
Directors of the Company (the “Board”) specifies from time to time. The
Executive, in carrying out his duties under this Agreement, shall report and be
subject to the Board, and shall be responsible for the general and day-to-day
management of the affairs of the Company, including, but not limited to,
personnel matters, budgeting, investor relations, retention of professionals and
strategic planning. During the Employment Period, the Executive will be the most
senior executive officer of the Company and all other executives and businesses
of the Company will report to the Executive or his designee. During the
Employment Period the Company shall use its commercially reasonable efforts to
cause the Executive to be nominated for election to the Board. During the
Employment Period the Executive’s primary office shall be located in Buenos
Aires, Argentina. Except as otherwise specifically provided herein, the
Executive’s employment shall be subject to the employment policies of the
Company in effect from time to time during the term of the Executive’s
employment hereunder.

     2.     Performance.  During the Employment Period, and excluding any
periods of vacation, holiday, personal leave and sick leave to which the
Executive is entitled, the Executive shall devote the Executive’s full business
time, attention and ability to the business and affairs of the Company and shall
use the Executive’s reasonable best efforts to carry out the Executive’s
responsibilities faithfully and efficiently in a professional manner. It shall
not be considered a violation of the foregoing for the Executive to (a) serve on
corporate or civic boards or on charitable boards or committees, (b) deliver
lectures or fulfill speaking engagements, or (c) manage his or his family’s
personal investments, in each case so long as such activities do not
substantially interfere with the performance of the Executive’s responsibilities
as Chief Executive Officer and President of the Company and do not violate the
Company’s rules and policies or present a material conflict of interest with the
Company, but, with respect to the matters referred to in clauses (a) and
(b) above, only with the prior written consent of the Board, which consent shall
not be unreasonably withheld.

     3.     Term.  The Company shall employ the Executive for an initial term
commencing on March 25, 2003 (the “Commencement Date”) and ending on the third

 



--------------------------------------------------------------------------------



 



anniversary thereof (the “Initial Term”). Upon the expiration of the Initial
Term and of each Additional Term (as defined below), the Executive’s employment
hereunder shall be deemed to be automatically extended, upon the same terms and
conditions as those terms and conditions then currently in effect for the
Executive, for an additional period of one year (each such additional one year
period being an “Additional Term”), in each such case, commencing upon the
expiration of the Initial Term or the then current Additional Term, as the case
may be, unless, at least ninety (90) days prior to the expiration of the Initial
Term or such Additional Term, either the Company or the Executive gives written
notice to the other of its intention not to extend the Employment Period (a
“Non-Renewal Notice”). The entire period during which the Executive is employed
by the Company pursuant to this Agreement is referred to herein as the
“Employment Period.”

     4.     Compensation.

             4.1   Base Salary.  The Company shall pay the Executive a base
salary at an annual rate (“Annual Base Salary”). For the Initial Term the Annual
Base Salary shall be Five Hundred Ten Thousand Dollars (U.S.$510,000). The
Annual Base Salary shall be payable according to the Company’s regular and
customary payroll practices for salaried employees as such practices are
determined from time to time by the Board, but in no event less frequently than
monthly. Commencing in 2003, the Annual Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) yearly by no
later than April 15 of each year and may be increased (but not decreased) by
such amount as the Compensation Committee in its sole discretion shall
determine.

            4.2   Annual Bonus.  The Executive is hereby granted a bonus of
U.S.$200,000 in respect of his performance for the Company’s fiscal year ending
December 31, 2002. With respect to each fiscal year of the Company commencing on
or after March 1, 2003, the Executive shall be eligible to participate in the
Impsat Fiber Networks, Inc. Executive Incentive Bonus Plan (the “Incentive Bonus
Plan”). The Incentive Bonus Plan shall, with respect to any such fiscal year,
provide that if the Company meets certain targets for such fiscal year, as set
by the Compensation Committee, the Executive shall receive an annual bonus (the
“Annual Bonus”). Each Annual Bonus shall equal 100% of the Executive’s Annual
Base Salary, determined as of the date the targets for the fiscal year relating
to such Annual Bonus are set by the Compensation Committee, subject to the right
of the Compensation Committee, in its sole discretion, to pay a lesser such
percentage (or to pay no Annual Bonus whatsoever). The targets for each such
fiscal year will be determined by the Compensation Committee by no later than
March 31 of such fiscal year. The Annual Bonus with respect to each such fiscal
year will be payable no later than thirty (30) days following the Board’s
receipt of the Company’s audited financial statements for such fiscal year.

            4.3   Employee Benefits.  The Company shall maintain one or more
employee benefits plans, including any such plans required under applicable law
to be maintained, for its senior executives relating to medical, dental and life
insurance, disability and retirement, and the Executive shall be entitled to
benefits under all

-2-



--------------------------------------------------------------------------------



 



components of such plans, which plans shall be approved by the Compensation
Committee.

            4.4   Stock Options.  On the Commencement Date (or, if later, the
date on which the fair market value of the Company’s common stock is determined
under the terms of the Impsat Fiber Networks, Inc. 2003 Stock Incentive Plan
(the “2003 Long Term Incentive Plan”), and subject to the approval of the
Compensation Committee, the Executive shall, pursuant to the terms of the 2003
Long Term Incentive Plan, be granted an option, which is not an incentive option
under Section 422 of the Internal Revenue Code (the “Option”), for 617,400
shares of the Company’s common stock. The exercise price per share for each of
the Option shares shall be U.S.$15.00 (or, if greater, the fair market value of
the stock, as determined under the 2003 Long Term Incentive Plan, on the date of
grant). The term of the Option will be eight years from the date of the Option’s
grant. Subject to Section 6.6 hereof, the Option shall vest in four
installments: One-quarter of the Option shares shall vest on the Commencement
Date; one-quarter of the Option shares shall vest on the first anniversary of
the Commencement Date; one-quarter of the Option shares shall vest on the second
anniversary of the Commencement Date; and the final one-quarter of the Option
shares shall vest on the third anniversary of the Commencement Date, but, in
each case, only if the Executive is still employed with the Company on such
respective date. The grant to the Executive of the Option shall be without
prejudice to any other share options which may be granted to the Executive in
the future under any plan adopted by the Company. The grant of the Option shall,
in all events, be subject to the terms and conditions of the 2003 Long Term
Incentive Plan, and shall be effectuated by a non-statutory stock option
agreement between the Company and the Executive entered into pursuant to the
2003 Long Term Incentive Plan.

            4.5   IMPSAT Restricted Stock.  On the Commencement Date, the
Executive shall be granted 100,000 shares of the Company’s common stock (the
shares so granted to the Executive being the “Restricted Stock”). Subject to
Section 6.6 hereof, the Restricted Stock shall vest one-quarter on the
Commencement Date; one-quarter on the first anniversary of the Commencement
Date; one-quarter on the second anniversary of the Commencement Date; and
one-quarter on the third anniversary of the Commencement Date, but, in each
case, only if the Executive is still employed with the Company on such
respective date. The Restricted Stock shall, in all events, be subject to the
terms and conditions of the 2003 Long Term Incentive Plan and shall be
effectuated by a restricted stock agreement between the Company and the
Executive entered into pursuant to the 2003 Long Term Incentive Plan.

            4.6   Relocation.  Subject to the Executive’s agreement in
accordance with Section 6.4 and to no less than four (4) months’ prior notice to
the Executive, the Company may request the Executive to reside outside of
Argentina during the Executive’s employment with the Company (a “Foreign
Relocation”). In the event that the Executive agrees to a Foreign Relocation,
the Company shall at no cost to the Executive (including but not limited to any
tax costs to the Executive resulting from imputed income) provide the Executive
at the site of the Foreign Relocation with use of a house and use of an
automobile which are in each case approximately equal to the house

-3-



--------------------------------------------------------------------------------



 



and automobile used by the Executive immediately prior to the Foreign Relation.
In the case of a Foreign Relocation, the Company shall also fully compensate the
Executive for any adverse tax consequences suffered by the Executive as a result
of the Foreign Relocation.

            4.7   Method of Payments.  All sums due the Executive from the
Company under Sections, 4.1, 4.2, 4.3, 4.6, 4.10 and 6.6 of this Agreement may
be paid by the Company to the Executive either directly from the Company or
indirectly from any subsidiary of the Company, in such proportions as the
Company may from time to time determine in its sole discretion.

           4.8   Withholding.  All amounts payable to the Executive pursuant to
this Agreement shall be paid subject to such reporting and withholding
requirements, if any, as may be imposed by applicable law and applicable Company
policy.

            4.9   Vacation Benefits.  The Executive shall be entitled to five
weeks paid vacation time per calendar year.

            4.10   Reimbursement.  Subject to policies established from time to
time by the Company, the Company shall reimburse the Executive for the
reasonable expenses incurred by him in connection with the performance of his
duties hereunder, including but not limited to, relocation expenses incurred
pursuant to a Foreign Relocation, travel expenses and entertainment expenses,
for which the Executive shall account to the Company in a manner sufficient to
conform to applicable tax and accounting requirements.

     5.    Confidential Information.

            5.1   Nondisclosure.  The Executive acknowledges that, as part of
the Executive’s employment with the Company and as a result of the Executive’s
access to the Company’s Trade Secrets and Confidential Information (each as
defined below), the Executive will occupy a position of trust and confidence
with the Company. The Executive agrees to maintain strictly the confidentiality
of all Trade Secrets and Confidential Information which the Executive may
receive or to which the Executive may have access or become privy to during the
Executive’s employment with the Company. If the Executive is unable to determine
whether information is a Trade Secret or Confidential Information, the Executive
shall treat such information as a Trade Secret and Confidential Information and
such information shall be considered as a Trade Secret and Confidential
Information. Without limitation on the foregoing, the Executive agrees that
Executive shall not, except with the express prior written permission of the
Board: (i) transfer or disclose any Trade Secrets or Confidential Information,
directly or indirectly, to any third party except to another Company employee or
independent Company contractor known by the Executive to be bound by a written
confidentiality obligation with the Company precluding the disclosure of any
such Trade Secrets or Confidential Information; or (ii) use any Trade Secrets or
Confidential Information in any manner, except as contemplated under this
Agreement for the purposes for which such

-4-



--------------------------------------------------------------------------------



 



Trade Secrets and/or Confidential Information may have been provided to the
Executive by the Company; or (iii) take any other action with respect to the
Trade Secrets or Confidential Information inconsistent with the confidential and
proprietary nature of such Trade Secrets and/or Confidential Information.

The restrictions contained herein shall extend (a) with respect to Trade
Secrets, during the term of Executive’s employment with the Company and for so
long thereafter as the pertinent ideas and information embodied therein remain
secret and (b) with respect to Confidential Information, during the term of the
Executive’s employment with the Company and for so long thereafter as the
pertinent ideas and information embodied therein remain competitively sensitive.

            5.2   Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

     “Confidential Information” means and includes: (i) all business or
financial information, plans, processes and strategies, market research and
analyses, projections, financing arrangements, consulting and sales methods and
techniques, expansion plans, forecasts and forecast assumptions, business
practices, operations and procedures, marketing and merchandising information,
distribution techniques, customer information and other business information
respecting the Company; (ii) all information and materials which are proprietary
and confidential to a third party and which have been provided to the Company by
such third party for the Company’s use; and (iii) all information derived from
such Confidential Information. Confidential Information shall not include
information and materials that are already, or otherwise become, known by or
generally available to the public without restriction on disclosure, other than
as a result of an act or omission by the Executive in breach of the provisions
of this Agreement or any other applicable agreement between the Executive and
the Company.

     “Trade Secret” means and includes the whole or any portion or phase of any
scientific or technical information, design (including, without limitation,
screen design), process, formula, password, concept, data organization,
reference manual, user manual, logic manual, system specifications,
configuration manual, help text, other system documentation, or any improvement
of any thereof, in any case that is valuable and secret (in the sense that it is
not generally known to competitors of the Company), and includes, without
limitation, the specialized information and technology that the Company has
developed or may develop or acquire.

            5.3   Proprietary Rights.  The Executive acknowledges that the
Executive is being hired in part for the purpose of inventing, creating and
maintaining confidential and/or proprietary materials for the Company. The
Executive agrees that all such materials which the Executive develops or
conceives and/or documents during the Executive’s employment with the Company,
including, without limitation, all designs, discoveries and inventions, shall be
owned solely and exclusively by the Company and the Company shall be the owner
thereof owner for all purposes, including, but not limited to, for the purposes
of distribution, exhibition, advertising and exploitation of such

-5-



--------------------------------------------------------------------------------



 



materials or any part of them in all media and by all means now known or which
may hereafter be devised, throughout the universe in perpetuity. The Executive
agrees that in furtherance of the foregoing, the Executive shall disclose,
deliver and assign to the Company all such designs, discoveries and inventions
and shall execute all such documents, including patent and copyright
applications, as the Company reasonably shall deem necessary to further document
the Company’s ownership rights therein and to provide the Company the full and
complete benefit thereof. The Executive reserves no rights with respect to any
such materials, and hereby acknowledges the adequacy and sufficiency of the
compensation paid and to be paid by the Company to the Executive for the
materials and the contributions the Executive will make to the development of
any such information or materials. The Executive agrees to cooperate with all
lawful efforts of the Company to protect the Company’s rights in and to any or
all of such information and materials and will at the request of the Company
execute any instrument or documents in order to register, establish, acquire,
prosecute, maintain, perfect or defend the Company’s rights in and to such
information and materials.

     6.    Termination.

            6.1   Termination Upon Death or Disability.  This Agreement shall
automatically terminate upon the death or Disability of the Executive. For
purposes of this Agreement, “Disability” shall mean the inability, due to
medical reasons (other than a medical reason arising out of, or relating to,
alcoholism or illegal drug abuse), of the Executive to fulfill his duties as
Chief Executive Officer and President of the Company on a full-time basis for a
period of either (a) 180 consecutive days or (b) 210 days in any 12-month
period. Any question as to the existence of the Disability of the Executive as
to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician who is mutually acceptable to the
Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint a qualified physician and
those two physicians shall select a third physician who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for purposes of this
Agreement. The Executive’s compensation during any period of disability of the
Executive prior to any Disability of the Executive shall be the amounts normally
payable to him in accordance with his then current Annual Base Salary, reduced
by the amounts of disability pay, if any, paid to the Executive under any
Company disability program.

           6.2   Termination by Company for Cause.  The Company shall have the
right to terminate the Executive’s employment under this Agreement for “Cause,”
which shall be: (a) the Executive’s grossly negligent conduct or willful
misconduct in connection with the execution of his duties hereunder that causes
material and demonstrable injury to the Company or the Company’s reputation,
continuing thirty (30) days after written notice by the Chairman of the Board to
the Executive of the need to cure; (b) the Executive’s willful failure or
refusal to perform in any material respect the Executive’s duties hereunder,
provided the nonperformance continues uncorrected for a period of thirty
(30) days after written notice thereof by the Chairman of the Board to the

-6-



--------------------------------------------------------------------------------



 



Executive; (c) the breach by the Executive of any material term or condition of
this Agreement (including, but not limited to, the provisions of Sections 5.1,
5.3 and 6.7.2, which, in all events, shall be deemed to be material terms and
conditions of this Agreement); (d) the Executive’s willful dishonesty, fraud,
alcohol or illegal drug abuse, or misconduct with respect to the business or
affairs of the Company which, in each case, adversely affects the operations,
prospects or reputation of the Company; or (e) the Executive’s conviction of a
felony or other crime involving moral turpitude. Any determination of “Cause,”
and of the Executive’s cure of the matters referred to in clauses (a) and
(b) above shall be determined by the Compensation Committee.

            6.3   Termination by Company without Cause.  The Company may,
without Cause, terminate the Executive’s employment under this Agreement,
effective thirty (30) days after written notice is provided to the Executive.

            6.4   Termination by Executive for Good Reason.  The Executive may
terminate his employment under this Agreement for “Good Reason,” which shall be
the continuance of any of the following after thirty (30) days prior written
notice by the Executive to the Company specifying the basis for such Executive’s
having Good Reason to terminate this Agreement: (a) a material adverse change in
the Executive’s status, title, position or responsibilities; (b) the assignment
to the Executive of any duties materially inconsistent with the Executive’s
position as specified in Section 1 hereof, including status, offices,
responsibilities or persons to whom the Employee reports as contemplated under
Section 1 hereof, or any other action by the Company which results in a material
and adverse change in such position, status, offices, titles or
responsibilities; (c) any other material breach of this Agreement by the
Company, including the failure to pay the Executive on a timely basis the
amounts to which he is entitled under this Agreement; (d) any change in the
location of the primary office of the Executive from that set forth in Section 1
which, to the sole discretion of the Executive, is unsatisfactory; (e) a Change
of Control (as defined below) of the Company; or (f) failure by the Compensation
Committee to approve the Option, or approval by the Compensation Committee of
the Option at an exercise price greater than U.S.$15.00 per share, provided,
however, that the Executive shall not be entitled to give notice of such failure
under this Section 6.4(f) until at least 30 days after the Commencement Date.

For the purposes of this Agreement: (a) “Change of Control” means, and shall be
deemed to have occurred, if (i) a “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act), other than any Existing
Stockholder or its Affiliates, becomes the ultimate “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of Voting Stock representing more
than 30% of the total voting power of the Voting Stock of the Company on a
fully-diluted basis and such ownership represents a greater percentage of the
total voting power of the Voting Stock of the Company, on a fully-diluted basis,
than is held in the aggregate by the Existing Stockholders or the Affiliates on
such date; or (ii) individuals who on the effectiveness of the Plan constitute
the Board (together with any new directors whose election by the Board or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the members of the Board then in office who either were
members of

-7-



--------------------------------------------------------------------------------



 



the Board on the effectiveness of the Plan or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board then in office; (b) “Existing Stockholders”
means each holder of the common stock of the Company (“Common Stock”), or of
securities of the Company convertible into or exchangeable for, Common Stock, in
each case, representing five percent (5%) or more of the Company’s total Common
Stock on a fully-diluted basis as of the date of the effectiveness of the Plan;
(c) “Voting Stock” means capital stock of the Company of any class or kind
ordinarily having the power to vote for the election of directors, managers or
other voting members of the Board; and (d) “Plan” means the Plan of
Reorganization of the Company filed on September 4, 2002 (as amended and
supplemented) with the U.S. Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”) in the Company’s proceeding under Chapter 11 of
the U.S. Bankruptcy Code (Case No. 02-12882 (REG)), which Plan was confirmed by
the Bankruptcy Court on December 11, 2002.

            6.5   Termination By Executive without Good Reason.  The Executive
may, without Good Reason, terminate the Executive’s employment under this
Agreement, effective thirty (30) days after written notice is provided to the
Company.

            6.6   Termination Compensation.

                    6.6.1   Subject to Section 6.6.4, upon:

                               (a)   (i) non-renewal of this Agreement by the
Company pursuant to a Non-Renewal Notice; (ii) any termination of this Agreement
upon the death or Disability of the Executive; (iii) termination by the Company
of the Executive’s employment under this Agreement without Cause; or
(iv) termination by the Executive of the Executive’s employment under this
Agreement for Good Reason resulting from any of the events described in
Sections 6.4(a)-(e), then (A) the Executive or the Executive’s estate or legal
representative, as applicable, shall be entitled to receive from the Company
(1) in the case of any such termination prior to the end of the Initial Term
(which shall not include any non-renewal of this Agreement by the Company
pursuant to a Non-Renewal Notice), a lump sum payment equal to the sum of
(x) the amount to which the Executive would be entitled in respect of his Annual
Base Salary for the remainder of the Initial Term plus a bonus equal to fifty
percent (50%) of such amount in respect of his Annual Base Salary during the
remainder of the Initial Term and (y) one hundred percent (100%) of his then
current Annual Base Salary, (2) in the case of any such termination after the
end of the Initial Term (including in the case of a non-renewal of this
Agreement by the Company pursuant to a Non-Renewal Notice), a lump sum payment
equal to one hundred percent (100%) of the Executive’s then current Annual Base
Salary, and (3) in each of (1) and (2) above, any other benefits described in
Section 4.3 (other than retirement benefits) to which the Executive would have
been entitled, under applicable law or the terms of the Company’s benefit plans
as in effect at the time of such termination, had the Executive been continued
to have been employed at the Company for one year following the date of
termination; provided, however, that in the event that the Company for legal
reasons cannot continue to provide the Executive with continued

-8-



--------------------------------------------------------------------------------



 



coverage under any one or more of the Company’s plans (or under any one or more
of the components of such plan or plans) regarding such other benefits, the
Company may provide the Executive with cash in a lump sum amount that is
sufficient to enable the Executive to receive, on an after-tax basis, and after
taking into account the tax treatment to the Executive of the benefits which
would have been so provided under such plan or plans, the same benefits from
third party providers (such benefits and/or lump sum payment being the “Other
Benefits”), and (B) any unvested portion of the Option and the Restricted Stock
shall automatically and fully vest (including in the case of a non-renewal of
this Agreement by the Company pursuant to a Non-Renewal Notice); or

                               (b)   termination by the Executive of the
Executive’s employment under this Agreement for Good Reason resulting from any
of the events described in Section 6.4(f), then (i) the Executive or the
Executive’s estate or legal representative, as applicable, shall be entitled to
receive from the Company (A) a lump sum payment equal to the sum of (1) the
amount to which the Executive would be entitled in respect of his Annual Base
Salary for the remainder of the Initial Term plus a bonus equal to fifty percent
(50%) of such amount in respect of his Annual Base Salary during the remainder
of the Initial Term and (2) five hundred percent (500%) of his then current
Annual Base Salary; and (B) the Other Benefits (as defined in Section 6.6.1(a)),
and (ii) any unvested portion of the Option and Restricted Stock shall
automatically and fully vest.

                    6.6.2   If the Executive’s employment under this Agreement
is terminated by the Company for Cause or if the Executive terminated his
employment under this Agreement other than for Good Reason or pursuant to a
Non-Renewal Notice from the Executive, the Company shall pay the Executive his
earned but unpaid then current Annual Base Salary through the date of
termination of the Executive’s employment, and the Company shall have no further
obligations under this Agreement.

                    6.6.3   Upon any (a) non-renewal of this Agreement by the
Company pursuant to a Non-Renewal Notice or (b) termination of this Agreement
upon the Disability of the Executive, by the Company Without Cause or by the
Executive for Good Reason, the Executive shall be under no duty to mitigate the
amount of any payments and benefits due to the Executive under Section 6.6.1
hereof, as applicable, and such payments and benefits shall not be offset by an
amounts the Executive may earn or any benefits the Executive may receive in
other employment or otherwise.

                    6.6.4   Notwithstanding anything to the contrary set forth
in Section 6.6.1, the Executive shall be entitled to all amounts required by
applicable law to be paid to the Executive upon termination of employment for
any reason whatsoever, and all amounts so payable shall be deducted from the
amounts owing to the Executive pursuant to Section 6.6.1, with the result that
the Executive shall receive on an aggregate basis the greater of (i) the amounts
set forth in Section 6.6.1 and (ii) the amounts payable pursuant to applicable
law.

            6.7   Termination of Employment; Other Employment.

-9-



--------------------------------------------------------------------------------



 



                    6.7.1   Termination of Employment.  At such time, if ever,
as the Executive’s employment with the Company is terminated, the Executive
shall return to the Company all records, materials and other physical objects
relating to the Executive’s employment with the Company, including, without
limitation, all security cards and access keys and all materials relating to,
containing or derived from any Trade Secrets (as defined below) or Confidential
Information (as defined below).

                    6.7.2   Noncompetition.

                               (a)   Without limiting the Executive’s
obligations to the Company pursuant to Sections 1 and 2 hereof, and only to the
extent consistent with the provisions of such Sections, the Executive hereby
covenants and agrees that during the period of the Executive’s employment with
the Company the Executive will not, directly or indirectly, or as a partner,
shareholder, lender, officer, director, trustee, employee, agent, consultant or
member of any person, firm or corporation, or otherwise, enter into the employ
of, render or otherwise engage (i) in any business activities which are the same
or similar to any of the business activities of the Company, or (ii) in any
consulting or advising regarding any activities of the Company or about any
aspect of any existing or contemplated agreement with the Company for any person
or entity that is, or has been at any time in the prior twelve (12) months, a
customer of the Company or a person or entity which has contacted, or been
contacted by, the Company regarding any potential services which the Company
might provide such person or entity. Subject to the Executive’s obligations to
the Company pursuant to Sections 1 and 2 hereof, and only to the extent
consistent with the provisions of such Sections, the foregoing limitations shall
not be deemed to prohibit the Executive from acquiring as a passive investment
not more than five percent (5%) of the capital stock of a competing business,
which stock is traded on a national securities exchange or the over-the-counter
market.

                               (b)   The Executive hereby covenants and agrees
that during the period of Executive’s employment with the Company the Executive
will not, directly or indirectly, or as a partner, shareholder, officer,
director, trustee, employee, agent, consultant or member of any person, firm or
corporation, or otherwise, solicit, by way of offering an employment or
consulting opportunity or otherwise, employees of the Company.

                               (c)   The Executive hereby covenants and agrees
that during the period of Executive’s employment with the Company and, in the
case of termination of such employment by the Company for Cause, termination of
such employment by the Executive other than for Good Reason or any other case of
termination pursuant to which the Company is paying to the Executive the
termination compensation (or other amounts) set forth in Section 6.6.1, for one
(1) year after the termination of such employment, the Executive will not,
directly or indirectly, or as a partner, shareholder, officer, director,
trustee, employee, agent, consultant or member of any person, firm or
corporation, or otherwise: (i) solicit any customer of the Company; (ii) be
employed by, or render consulting or advisory services to, any corporation,
partnership or other entity if the Executive’s knowledge or expertise during the
course of

-10-



--------------------------------------------------------------------------------



 



such employment or consulting or advisory services would be used to solicit
customers of the Company; (iii) directly or indirectly attempt to induce any
vendor, customer or supplier of or to the Company to terminate such person’s
relationship with the Company; or (iv) hire, induce or seek to induce any
employee of the Company or any of the Company’s subsidiaries to leave such
employment; provided, however, the restrictions in this clause (iv) shall not
apply to such hiring or inducement of any employee if the employee’s employment
with the Company has been terminated by the Company prior to such hiring or
inducement.

                    6.7.3   Continuing Obligations.  Except as otherwise
indicated, the obligations of this Agreement shall continue notwithstanding the
termination of Executive’s employment.

     7.    Indemnification.

            7.1   Proceedings.  The Company agrees that if, during or after the
Employment Period, the Executive is made a party, or is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer, or employee of the Company or is or was serving
at the request of the Company as a director, officer, member, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent or in any other
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Company’s Board of Directors,
against all cost, expense, liability and loss (including, without limitation,
attorney’s fees, judgments, fines, excise taxes or other liabilities or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
member, employee or agent of the Company or other entity and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company
shall advance to the Executive all reasonable costs and expenses incurred by him
in connection with a Proceeding within twenty (20) calendar days after receipt
by the Company of a written request for such advance. Such request shall include
an undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

            7.2   Amounts Claimed.  Neither the failure of the Company
(including its Board, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by the Executive under Section 7.1 hereof that indemnification
of the Executive is proper because he has met the applicable standard of
conduct, nor a determination by the Company (including its Board, independent
legal counsel or stockholders) that the

-11-



--------------------------------------------------------------------------------



 



Executive has not met such applicable standard of conduct, shall create a
presumption that the Executive has not met the applicable standard of conduct.

            7.3   Directors’ and Officers’ Policy.  The Company agrees to
maintain at all times during the Employment Period directors’ and officers’
liability insurance policy covering the Executive.

     8.    General Provisions.

            8.1   Remedies.  The Executive acknowledges and agrees that the
services provided by the Executive pursuant to this Agreement are of a special,
unique, unusual, extraordinary and intellectual character, which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Accordingly, the Executive hereby consents and
agrees that for any material breach or violation by the Executive of any of the
provisions of this Agreement, a restraining order and/or injunction may be
issued against the Executive, in addition to any other rights and remedies the
Company may have, at law or equity, including without limitation the recovery of
money damages.

            8.2   Counterparts.  This Agreement may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

            8.3   Assignment.  This Agreement may not be assigned by the
Company. This Agreement may not be assigned by the Executive; provided, however,
that the Executive may assign this Agreement to a corporation of which the
Executive is the sole beneficial owner so long as such corporation causes the
Executive to perform the services and comply with the obligations set forth
herein to the Company.

            8.4   Beneficiaries.  As used in this Agreement, all references to
the Company shall also be construed to refer to its and their subsidiaries,
affiliates, and controlling parties, unless the context otherwise requires. This
Agreement shall inure to the benefit of the Company, its and their subsidiaries,
affiliates, and controlling parties, and its and their successors and assigns.

            8.5   Severability.  It is the intention of the parties that the
provisions herein shall be enforceable to the fullest extent permitted under
applicable law, and that the unenforceability of any provision or provisions
hereof, or any portion thereof, shall not render unenforceable or otherwise
impair any other provisions or portions thereof. If any provision of this
Agreement is determined by a court of competent jurisdiction to be
unenforceable, void or invalid in whole or in part, this Agreement shall be
deemed amended to delete or modify, as necessary, the offending provisions or
portions thereof and to alter the bounds thereof, including specifically, any
time, place and manner restrictions contained in any of the restrictive
covenants contained herein, in order to render it valid and enforceable. In any
event, the balance of this Agreement shall be enforced to the fullest extent
possible without regard to such unenforceable, void or invalid provisions or
part thereof.

-12-



--------------------------------------------------------------------------------



 



            8.6   Enforcement Actions.  The Executive acknowledges that in any
action by the Company to enforce the provisions of this Agreement, claims
asserted by the Executive against the Company arising out of the Executive’s
employment with the Company or otherwise shall not constitute a defense to
enforcement of the Executive’s obligations hereunder.

            8.7   Acknowledgment.  THE EXECUTIVE ACKNOWLEDGES THAT, BEFORE
SIGNING THIS AGREEMENT, THE EXECUTIVE WAS GIVEN AN OPPORTUNITY TO READ IT,
CAREFULLY EVALUATE IT, AND ASK ANY QUESTIONS THE EXECUTIVE MAY HAVE HAD
REGARDING IT OR ITS PROVISIONS. THE EXECUTIVE ALSO ACKNOWLEDGES THAT THE
EXECUTIVE HAD THE RIGHT TO HAVE THIS AGREEMENT REVIEWED BY AN ATTORNEY OF THE
EXECUTIVE’S CHOOSING AND THAT THE COMPANY GAVE THE EXECUTIVE A REASONABLE PERIOD
OF TIME TO DO SO IF THE EXECUTIVE SO DESIRED.

            8.8   Notice.  Any notice required or permitted hereunder shall be
made in writing (a) either by actual delivery of the notice into the hands of
the party thereunder entitled, or (b) by the mailing of the notice by certified
or registered mail, return receipt requested, all postage prepaid and addressed
to the party to whom the notice is to be given at the party’s respective address
set forth below, or such other address as the parties may from time to time
designate by written notice as herein provided.



If to the Company:   IMPSAT Fiber Networks, Inc.
Elvira Rawson de Dellapiane 150, Piso 8
C1107BCA Buenos Aires, Argentina
Attention: Chairman of the Board



If to the Executive:   Ricardo A. Verdaguer
IMPSAT Fiber Networks, Inc.
Elvira Rawson de Dellapiane 150, Piso 8
C1107BCA Buenos Aires, Argentina

The notice shall be deemed to be received in case (a) on the date of its actual
receipt by the party entitled thereto and in case (b), on the third day of its
mailing.

            8.9   Amendment and Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by the parties hereto. No waiver by any party at
any time of any breach by another party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

            8.10   Governing Law.  The validity and effect of this Agreement and
the rights and obligations of the parties hereto shall be construed and
determined in accordance with the internal laws of Delaware without regard for
any provisions thereof

-13-



--------------------------------------------------------------------------------



 



as to conflict of laws. The parties hereto submit to the exclusive jurisdiction
of the federal and state courts located in Delaware in connection with any suit,
action or proceeding arising out of or based on this Agreement.

            8.11   Entire Agreement.  This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written. No agreements
or representations, oral or otherwise, expressed or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth or referred to in this Agreement.

            8.12   Binding Effect.  This Agreement shall be binding upon and
shall inure to the benefit of the transferees, successors and assigns of the
Company, as the case may be, including any company or corporation with which the
Company, as the case may be, may merge or consolidate or to which it may
transfer all or substantially all of its assets, and shall be binding upon the
Executive and inure to his benefit and the benefit of his estate, heirs,
personal representatives and beneficiaries.

            8.13   Headings.  Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.



  IMPSAT FIBER NETWORKS, INC.



  By:

--------------------------------------------------------------------------------

Name:
Title:     By:

--------------------------------------------------------------------------------

                          Ricardo A. Verdaguer

-15-